UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1286


In re: GABRIELLE MYERS, a/k/a Gabby Myers,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:17-cr-00688-JFA-13)


Submitted: May 14, 2019                                           Decided: May 22, 2019


Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Gabrielle Myers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gabrielle Myers petitions for a writ of mandamus seeking an order modifying the

district court’s discovery order in her pending criminal case. We conclude that Myers is

not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC, 907

F.3d 788, 795 (4th Cir. 2018). Finally, mandamus may not be used as a substitute for

appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Myers is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           2